              Case 2:20-cv-01422-MJP Document 47 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          BYRON L PETERS,                                 CASE NO. C20-1422 MJP

11                                Plaintiff,                MINUTE ORDER

12                 v.

13          WILLIAM HANES MONROE JR, et
            al.,
14
                                  Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court has reviewed Plaintiff’s Motion for Clarification/Motion to Strike Earlier
19
     Request For Motion to Dismiss. (Dkt. No. 46.) Having reviewed the Motion, the Court GRANTS
20
     the request and STRIKES Plaintiff’s Motion to Dismiss (Dkt. No. 45) as requested.
21
     \\
22
     \\
23
     \\
24


     MINUTE ORDER - 1
             Case 2:20-cv-01422-MJP Document 47 Filed 03/02/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed March 2, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
